Filed by Delta Air Lines, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Northwest Airlines Corporation Commission File No.: 1-15285 The following is a transcript of a presentation by Edward H.Bastian, President and Chief Financial Officer of Delta at the 2008 Calyon Securities U.S. Airline Conference on September 18, 2008. Statements in the following presentation that are not historical facts, including statements regarding our estimates, expectations, beliefs, intentions, projections or strategies for the future, may be “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995.All forward-looking statements involve a number of risks and uncertainties that could cause actual results to differ materially from the estimates, expectations, beliefs, intentions, projections and strategies reflected in or suggested by the forward-looking statements.These risks and uncertainties include, but are not limited to, the cost of aircraft fuel; the impact that our indebtedness will have on our financial and operating activities and our ability to incur additional debt; the restrictions that financial covenants in our financing agreements will have on our financial and business operations; labor issues; interruptions or disruptions in service at one of our hub airports; our increasing dependence on technology in our operations; our ability to retain management and key employees; the ability of our credit card processors to take significant holdbacks in certain circumstances; the effects of terrorist attacks; and competitive conditions in the airline industry. Forward-looking statements in the presentation that relate to our proposed merger transaction with Northwest Airlines Corporation include, without limitation, our expectations with respect to the synergies, costs and charges, capitalization and anticipated financial impacts of the merger transaction and related transactions; approval of the merger transaction and related transactions by shareholders; the satisfaction of the closing conditions to the merger transaction and related transactions; and the timing of the completion of the merger transaction and related transactions.Factors that may cause the actual results to differ materially from the expected results include, but are not limited to, the possibility that the expected synergies will not be realized, or will not be realized within the expected time period, due to, among other things, (1) the airline pricing environment; (2) competitive actions taken by other airlines; (3) general economic conditions; (4) changes in jet fuel prices; (5) actions taken or conditions imposed by the United States and foreign governments; (6) the willingness of customers to travel; (7) difficulties in integrating the operations of the two airlines; (8) the impact of labor relations; and (9) fluctuations in foreign currency exchange rates.Other factors include the possibility that the merger does not close, including due to the failure to receive required stockholder or regulatory approvals, or the failure of other closing conditions. Additional information concerning risks and uncertainties that could cause differences between actual results and forward-looking statements is contained in Delta’s Securities and Exchange Commission filings, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2007 and Form 10-Q for the quarterly period ended June 30, 2008. Caution should be taken not to place undue reliance on Delta’s forward-looking statements, which represent Delta’s views only as of September 18, 2008, and which Delta has no current intention to update. Additional Information About the Merger and Where to Find It In connection with the proposed merger, Delta has filed with the Securities and Exchange Commission (“SEC”) a Registration Statement on Form S-4 (No. 333-151060), as amended, that includes a joint proxy statement of Delta and Northwest, dated August 8, 2008, and that also constitutes a prospectus of Delta.Delta and Northwest urge investors and security holders to read the joint proxy statement/prospectus regarding the proposed merger because it contains important information.You may obtain copies of all documents filed with the SEC regarding this transaction, free of charge, at the SEC’s website (www.sec.gov).You may also obtain these documents, free of charge, from Delta’s website (www.delta.com) under the tab “About Delta” and then under the heading “Investor Relations” and then under the item “SEC Filings.” You may also obtain these documents, free of charge, from Northwest’s website (www.nwa.com) under the tab “About Northwest” and then under the heading “Investor Relations” and then under the item “SEC Filings and Section16 Filings.” Delta, Northwest and their respective directors, executive officers and certain other members of management and employees may be soliciting proxies from Delta and Northwest stockholders in favor of the merger. Information regarding the persons who may, under the rules of the SEC, be deemed participants in the solicitation of Delta and Northwest stockholders in connection with the proposed merger are set forth in the joint proxy statement/prospectus.You can find additional information about Delta’s executive officers and directors in its definitive proxy statement filed with the SEC on April 25, 2008 related to Delta’s 2008 Annual Meeting of Stockholders. You can find additional information about Northwest’s executive officers and directors in its Amendment to its Annual Report on Form 10-K filed with the SEC on April 29, 2008. You can obtain free copies of these documents from Delta and Northwest using the contact information above. ***** CORPORATE PARTICIPANTS Ed Bastian Delta Air Lines, Inc. - President, CFO CONFERENCE CALL PARTICIPANTS Ray Neidl Calyon Securities - Analyst PRESENTATION Ray Neidl - Calyon Securities - Analyst Good morning everybody, my name's Ray Neidl. For those of you who don't know me I'm the airline analyst here at Calyon. This is our fourth annual U.S. Airline Conference. We had our Latin and Regional Airline Conference here in June. And in November we'll be doing an Aircraft Leasing Conference. It will be November 18th for those of you that are interested. We've got a fantastic line up today. And we've got what's my number one choice right now for airlines, Delta Air Lines, Ed Bastian, the President and CFO. I think he's going to give up one of those titles eventually, but, he's running all sides of the department. And they've got a very tight relationship, as you know, with Air France where they're building a great Atlantic, North Atlantic operation and they're in the process now of merging with Northwest who will speak later. So with that, we're on a tight schedule today. Each company will be presenting only for a half hour, then will be doing some one-on-one meetings but, with that let me kick it off, Ed. Ed Bastian - Delta Air Lines, Inc. - President, CFO Thanks Ray and good morning everybody. Appreciate your coming to hear an airline story especially during this week of tumultuous change within the industry. Certainly something that the airline industry knows well, in terms of how to manage change. Who would have thought that you'd actually be coming to an airline and hearing actually a good news story as compared to some of what's going on out in the street these days. But we feel very good about where we're going certainly with respect to Delta Air Lines. And we'll talk a lot about that over the course of this meeting. Before I get started I want to introduce our team, who we have with me this morning. Mr.
